



COURT OF APPEAL FOR ONTARIO

CITATION: Green v. Green, 2015 ONCA 790

DATE: 20151119

DOCKET: C58093 and C58101

Sharpe, Pepall, and van Rensburg JJ.A.

BETWEEN

Diana Freda Green and
Charles David Green Jr.


Applicants (Respondents/
Appellant
    by way of cross-appeal
)

and

Charles David Green Sr.,
Lisa Maxwell and
    Brenda Yurko

Respondents
    (Appellant and Respondent by way of cross-appeal/

Respondents
    by way of cross-appeal
)

and

Strike Furlong Ford LLP

(Appellant)

AND BETWEEN

Diana Freda Green and Charles David Green Jr.

Applicants (Respondents)

and

Charles David Green Sr., Lisa Maxwell and Brenda
    Yurko

Respondents
    (Respondents)

AND BETWEEN

Diana Freda Green,
Charles David Green Jr.


Applicants
(Respondent/
Appellant
)

and

Charles David Green Sr.
, Brenda Yurko and
    Lisa Maxwell

Respondents on
    Application
(
Appellant
)

and

Strike Furlong Ford LLP and Robert James Lorne
    Ford

Respondents on
    Application
(Appellants)

Aaron Franks and Michael Zalev, for the appellant
    Charles David Green Sr.

Mathew H. Hilbing and Frank Coscarella, for the
    appellant by way of cross-appeal Charles David Green Jr.

Sanjeev P. Mitra and Miranda Spence, for the appellants
    Strike Furlong Ford LLP and Robert James Lorne Ford

Margot Poepjes, for the respondent Diana Freda Green

Russell Alexander, for the respondent Lisa Maxwell

Brenda Yurko, acting in person

Heard: April 20, 2015

On appeal from the order of Justice Lydia M. Olah of the
    Superior Court of Justice, dated November 22, 2013, with reasons reported at
    2013 ONSC 7265, [2013] O.J. No. 6396, and from the costs order, dated August
    28, 2014, with reasons reported at 2014 ONSC 5000, 50 R.F.L. (7th) 155.

COSTS ENDORSEMENT

[1]

By way of a judgment dated July 21, 2015, the appeals and cross-appeals
    were allowed in part. The court indicated that if the parties could not agree
    on costs, the parties were to file written submissions.

[2]

The parties were unable to agree on costs. The court has now received
    and reviewed their written submissions. Costs are awarded on a partial indemnity
    scale as follows:

·

Charles David Green Sr. (Charles Sr.) is to pay Diana Freda
    Green (Diana) $50,000, inclusive of disbursements and applicable taxes.

·

Charles Green Jr. (Charles Jr.) is to pay Diana the further sum
    of $15,000, inclusive of disbursements and applicable taxes, such sum to be
    deducted from the $90,000 due to Charles Jr. from Diana in satisfaction of his
    payment to Strike Furlong Ford LLP (SFF).

·

Lisa Maxwell (Lisa) is to pay Charles Jr. $15,000, inclusive of
    disbursements and applicable taxes.

·

Robert James Lorne Ford (Ford) is to pay Lisa $15,000,
    inclusive of disbursements and applicable taxes.

[3]

All additional requests for costs are dismissed.

Robert Sharpe J.A.

S.E. Pepall J.A.

K. van Rensburg J.A.


